                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

 Robert Lynch,                        )          C/A No.: 1:17-2979-SVH
                                      )
                   Plaintiff,         )
                                      )
       vs.                            )                 ORDER
                                      )
 Nancy A. Berryhill, Acting           )
 Commissioner of Social Security      )
 Administration,                      )
                                      )
                   Defendant.         )
                                      )

      This appeal from a denial of social security benefits is before the court

for a final order pursuant to 28 U.S.C. § 636(c), Local Civ. Rule 73.01(B)

(D.S.C.), and the order of the Honorable Patrick Michael Duffy, United States

District Judge, dated April 10, 2018, referring this matter for disposition.

[ECF No. 16]. The parties consented to the undersigned United States

Magistrate Judge’s disposition of this case, with any appeal directly to the

Fourth Circuit Court of Appeals. [ECF No. 15].

      Plaintiff files this appeal pursuant to 42 U.S.C. § 405(g) of the Social

Security Act (“the Act”) to obtain judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying the claim for

disability insurance benefits (“DIB”). The two issues before the court are

whether the Commissioner’s findings of fact are supported by substantial

evidence and whether she applied the proper legal standards. For the reasons
that follow, the court reverses and remands the Commissioner’s decision for

further proceedings as set forth herein.

I.    Relevant Background

      A.    Procedural History

      On June 12, 2015, Plaintiff filed application for DIB in which he alleged

his disability began on August 19, 2014. Tr. at 172–79. His application was

denied initially and upon reconsideration. Tr. at 95–98 and 101–04. On

March 20, 2017, Plaintiff had a video hearing before Administrative Law

Judge (“ALJ”) John T. Molleur. Tr. at 39–58 (Hr’g Tr.). The ALJ issued an

unfavorable decision on April 20, 2017, finding that Plaintiff was not disabled

within the meaning of the Act. Tr. at 10–26. Subsequently, the Appeals

Council denied Plaintiff’s request for review, making the ALJ’s decision the

final decision of the Commissioner for purposes of judicial review. Tr. at 1–5.

Thereafter, Plaintiff brought this action seeking judicial review of the

Commissioner’s decision in a complaint filed on November 2, 2017. [ECF No.

1].

      B.    Plaintiff’s Background and Medical History

            1.    Background

      Plaintiff was 58 years old at the time of the hearing. Tr. at 44. He

obtained his high school GED. Id. His past relevant work (“PRW”) was as an



                                      2
insurance agent. Tr. at 44–45. He alleges he has been unable to work since

August 2014. Tr. at 45.

            2.    Medical History

      On June 25, 2015, Plaintiff’s treating psychiatrist, Dr. Marshall A

Staton (“Dr. Staton”), completed a medical assessment form. Tr. at 263. Dr.

Staton stated Plaintiff suffered from depressive disorder and had been

prescribed Wellbutrin, Effexor, and Trazodone. Id. He noted Plaintiff was

oriented to time, person, place, and situation and had intact thought

processes, appropriate thought content, depressed mood, adequate attention

and concentration, and adequate memory. Id. Dr. Staton also indicated

Plaintiff had good ability to complete basic activities of daily living (“ADLs”);

adequate ability to relate to others; good ability to complete simple, routine

tasks; and adequate ability to complete complex tasks. Id.

      On August 14, 2015, Dr. Dalal Akoury (“Dr. Akory”)performed a

comprehensive medical examination upon Plaintiff’s complaints of vision loss

in his left eye, depression, and anxiety. Tr. at 265. Dr. Akoury noted

Plaintiff’s vision loss in the lower left eye was permanent and caused

inability to focus on anything outside Plaintiff’s direct line of sight. Id.

Plaintiff reported losing all vision in his left eye in 2012 after experiencing a

severe hypertensive episode. Id. He also reported experiencing some

moderately blurry vision in both eyes with infrequent artifacts appearing. Id.

                                       3
Dr. Akoury noted Plaintiff’s medical history included hypertension,

hyperlipidemia, depression and anxiety, and vision loss in the left eye. Id. Dr.

Akoury indicated Plaintiff was taking Lisinopril, Trazodone, Wellbutrin, and

Atorvastatin. Id. Plaintiff denied any past use of alcohol or illicit substance

use or abuse, but admitted to smoking an occasional cigar. Id. Plaintiff stated

he last worked in August 2014 as an insurance agent and sales

representative, but was unable to continue this type of work. Id. Plaintiff also

reported he was divorced, lived alone, and did not receive assistance with his

ADLs. Id. Dr. Akoury indicated Plaintiff was oriented to person, place, and

time and found his neurological and mental status within normal limits. Tr.

at 266–67. Dr. Akoury assessed left eye vision loss and depression and

anxiety based on Plaintiff’s reported history. Tr. at 267.

      On January 12, 2016, Plaintiff presented to Oceano Counseling, LLC,

for an initial psychological assessment by Monica Sojka (“Sojka”), a licensed

social worker. Tr. at 281. Plaintiff reported a 20-year history of treatment for

anxiety and depression, including ten years of consultation with a

psychiatrist, and indicated he had been depressed for about a year. Id.

Plaintiff stated he graduated high school and attended some college and

previously worked as an insurance agent, but had been out of work for a year.

Tr. at 283. Plaintiff reported experiencing a transient ischemic attack (“TIA”)

a few years prior and having sleep apnea, high cholesterol, and hypertension.

                                       4
Id. Sojka noted Plaintiff was alert and well-oriented; his mood was severely

depressed, with blunted affect; and he had significant irritability. Tr. at 287.

Sojka found Plaintiff met the criteria for recurrent major depression without

psychosis. Id. She also indicated he might meet the criteria for generalized

anxiety disorder, but she suspected his depression was the source of his

anxiety. Id.

      Plaintiff had weekly counseling sessions with Sojka through February

2017. See Tr. at 289, 294–96, 297–378. In notes from each of those sessions,

Sojka indicated Plaintiff was oriented to time, place, person, and situation;

his perception, thought content, and judgment were normal; he had excessive

appetite and sleep; his insight was fair; his thought process was coherent; he

was cooperative; his appearance was appropriate to his age; he was severely

depressed; he had trouble concentrating, very low energy, and low

motivation; he was socially withdrawn; and he exhibited psychomotor slowing

and blunted/tearful affect. Tr. at 297–378. Her diagnostic impression

remained Major Depressive Disorder, Recurrent episode, Severe, throughout

Plaintiff’s course of treatment. Id.

      On February 25, 2016, Dr. Douglas R. Ritz (“Dr. Ritz”) performed a

consultative mental status examination regarding allegations of anxiety,

depression, permanent partial vision loss in the left eye, hypertension, and

headaches. Tr. at 290–93. Plaintiff indicated he had received treatment for

                                       5
depression for 20 years, but suspected he was depressed dating back to high

school. Tr. at 290. He said he thought the depression had worsened over the

prior eight years since his mother died suddenly and he and his wife

separated. Id. He reported low energy, trouble sleeping through the night,

sleeping too much during the day, and crying easily. Id. Plaintiff reported

past medical conditions of high cholesterol, sleep apnea, vision loss from a

TIA, and hypertension. Id. Dr. Ritz noted Plaintiff’s medications included

Lisinopril, atorvastatin, bupropion, venlafaxine, and trazodone. Tr. at 290–

91. Plaintiff stated he used to drink fairly heavily, but started going to

alcoholics anonymous (“AA”) and has been sober for many years. Tr. at 291.

      Plaintiff reported he began working as an insurance agent in 1989, was

last employed at Allstate for a year and a half, but resigned in 2014. Id.

Plaintiff stated he was prevented from working because he did not get along

with people and tended to be irritable around others. Id.

      Plaintiff had a driver’s license and drove himself to the evaluation. Id.

Plaintiff reported he lived alone; went to bed between 1:00 and 2:00 a.m. and

set an alarm for 8:00 a.m., but rarely got up on time; took medication and

made coffee; did household chores when he felt like it; spent time watching

television and on the computer; consistently took care of his personal

grooming; regularly attended AA meetings and church; occasionally went to

the golf driving range; and shopped for groceries. Id.

                                       6
      Dr. Ritz noted Plaintiff maintained eye contact throughout the

evaluation; his speech was low in volume and monotone; his mood was sad,

but not tearful; and his affect was flat. Id. Plaintiff was alert, responsive, and

in no distress. Id. He was coherent, logical, but had no goals for himself. Id.

His insight and judgment were good. Id. During a Mini-Mental Status,

second edition, Plaintiff did not know the correct date or the full address of

the examiner’s office; was able to recall one of three words after a few

minutes; could do serial 7s without error, but could not accurately repeat a

nine-word sentence; could point to figures in a directed order; and could draw

intersecting pentagons. Tr. at 291–92. Plaintiff’s score was 25 out of 30,

which was in the unimpaired range. Tr. at 292. Dr. Ritz estimated Plaintiff’s

cognitive skills to be within the average limits. Id.

      Dr. Ritz noted Plaintiff consistently took care of his personal grooming,

did household chores when he felt like it, maintained some social contacts,

and was able to avoid physical danger and handle funds. Id. Dr. Ritz

concluded Plaintiff had a depressive disorder that would not necessarily

prevent him from performing in the work setting. Id. He opined that, while

Plaintiff may have some difficulty in his prior job, he might be able to

function in a more unskilled type work setting. Id. Dr. Ritz listed Plaintiff’s

diagnoses as recurrent mild major depressive disorder and alcohol use

disorder, in sustained remission. Id.

                                        7
      On March 9, 2016, Sojka wrote a letter disagreeing with Dr. Ritz’s

diagnosis of mild recurrent major depression. Tr. at 294–96. Sojka opined Dr.

Ritz’s mental status exam, in which he noted Plaintiff’s speech was low and

monotone and his affect was flat, was consistent with severe depression, not

mild. Tr. at 294. Sojka noted Plaintiff’s 20-year history of severe depression

that had been only minimally responsive to medication. Id. She listed

Plaintiff’s symptoms of severe depression as trouble concentrating, very low

energy, low motivation, social withdrawal, psychomotor slowing, and blunted

affect. Tr. at 294–95. Sojka indicated in her initial assessment Plaintiff had

scored a five on the SADPERSON screening, a score that suggests a

significant risk and a need for immediate suicide screening. Tr. at 295. She

stated in her 30 years of experience as a mental health clinician, she had only

seen five or six patients as depressed as Plaintiff and the Social Security

Administration found those patients disabled. Id. Sojka emphasized her

diagnosis was made solely based on clinical presentation and prior to

knowing Plaintiff had applied for disability. Id. She concluded by offering her

professional opinion that Plaintiff was fully and completely disabled by his

severe recurrent major depression. Id.

      On April 5, 2016, in a counseling session with Sojka, Plaintiff reported

worsening anxiety and muscle tension. Tr. at 304.



                                      8
      On April 21, 2016, Plaintiff returned to Dr. Staton for psychotherapy

and medication management. Tr. at 379. Plaintiff reported seeing a

psychotherapist for four months and wanting to reestablish treatment with

Dr. Staton to assist with his disability application. Id. Plaintiff expressed

distress over the state of his life and indicated a lack of support system. Id.

Dr. Staton noted Plaintiff was taking Wellbutrin, Effexor, and Trazodone and

prescribed Abilify to augment Plaintiff’s other medications. Id. Plaintiff

continued to see Dr. Staton every several months until March 2017. Tr. at

379–84. In records from each of these sessions, Dr. Staton notes Plaintiff as

oriented, his affect is depressed, associations are intact, speech is within

normal limits, he does not have psychotic symptoms, and he denies suicidal

or homicidal ideations. Id. Dr. Staton continued his diagnosis of recurrent

major depressive disorder throughout Plaintiff’s treatment. Id.

      On May 10, 2016, Plaintiff told Sojka that Dr. Staton had prescribed

Abilify. Tr. at 310. He said the medication made him edgy, so he cut the

dosage in half, and indicated he did not think it was helping his depression at

all. Tr. at 310–11.

      On May 19, 2016, Plaintiff told Dr. Staton the Abilify had not been

helpful and Dr. Staton discontinued it and renewed Plaintiff’s other

medications. Tr. at 380.



                                      9
      On June 16, 2016, Plaintiff reported he did not feel any better or worse

after stopping Abilify and Dr. Staton supplied Plaintiff with Deplin samples

to augment his antidepressants. Tr. at 381.

      On June 17, 2016, Plaintiff told Sojka that Dr. Staton had prescribed

another medication to boost the effect of his current medications. Tr. at 319.

      On July 19, 2016, Dr. Staton counseled Plaintiff on structuring his free

time. Tr. at 382. Plaintiff stated he attended AA meetings three or four times

per week, despite being sober for 30 years, because it helped his mood and

feelings of isolation. Id. Plaintiff indicated the Deplin had not helped and Dr.

Staton discontinued it and stated he would consider other antidepressant

options. Id.

      On August 30, 2016, Plaintiff reported worsening depression due to

financial struggles and told Sojka he was finding it difficult to get out of bed.

Tr. at 328. He also stated he had not responded to his new medication. Tr. at

331. Sojka noted Plaintiff had severe treatment resistant depression. Id.

      On December 8, 2016, Dr. Staton noted Plaintiff was also taking

Lisinopril and a cholesterol medication and stated Plaintiff’s current

psychiatric medications were helpful and well-tolerated. Tr. at 383. Plaintiff

reported he was no better than his prior visit. Id.




                                       10
      On January 24, 2017, Plaintiff told Sojka he continued to struggle with

multiple stressors and a lack of resources. Tr. at 366. He felt discouraged

about his future and found it very tiring to address his daily needs. Id.

      On January 31, 2017, in a session with Sojka, Plaintiff reported

struggling with motivation and getting going, especially in the morning. Tr.

at 368.

      On February 7, 2017, Sojka noted Plaintiff became frustrated with

obstacles and his limitations and indicated he was becoming more depressed

due to increasing financial problems and a lack of resources and support. Tr.

at 370.

      On February 25, 2017, Sojka completed a mental RFC. Tr. at 377–78.

Sojka indicated Plaintiff was diagnosed with major depressive disorder,

recurrent, severe and that his prognosis was limited. Tr. at 377. She noted

Plaintiff’s mood and affect were depressed; he was oriented to time, person,

place, and situation; his thought process was intact; his thought content was

appropriate; and he had poor attention and concentration and adequate

memory. Id. She opined Plaintiff was not capable of performing sustained

work activity eight hours a day, five days a week with normal breaks. Id.

      Sojka further indicated Plaintiff was moderately limited in his abilities

to remember locations and work-like procedures; understand and remember

very short and simple instructions; carry out very short and simple

                                       11
instructions; ask simple questions or request assistance; and maintain

socially appropriate behavior and to adhere to basic standards of neatness

and cleanliness. Tr. at 377–78. In addition, she indicated Plaintiff was

markedly limited in his abilities to understand and remember very long and

detailed instructions; carry out detailed instructions; maintain attention and

concentration for extended periods; perform activities within a schedule,

maintain regular attendance, and be punctual within customary tolerances;

work in coordination with or proximity to others without being distracted by

them; sustain an ordinary routine without special supervision; make simple

work-related decisions; complete a normal workday and work week without

interruptions from psychologically based symptoms and to perform at a

constant pace without an unreasonable number and length of rest periods;

interact appropriately with the general public; accept instructions and

respond appropriately to criticism from supervisors; respond appropriately to

changes in the work setting; be aware of normal hazards and take

appropriate   precautions;   travel   in    unfamiliar   places   or   use   public

transportation; set realistic goals or make plans independently of others. Id.

She noted none of Plaintiff’s limitations were caused by ongoing drug abuse

or alcoholism. Tr. at 378.

      Along with the RFC, Sojka provided a statement on Plaintiff’s behalf.

Tr. at 374–76. In addition to re-stating the points of her March 2016 letter,

                                       12
Sojka noted Plaintiff had consistently attended his appointments and fully

participated in his treatment. Tr. at 374. She also stated Plaintiff had

endured    huge   financial   hardships,    which   worsened    his   symptoms

considerably, and that, because of this, he was fully and completely disabled.

Id.

      On March 9, 2017, Dr. Staton noted, generally, Plaintiff was about the

same in regard to his depression. Tr. at 384. Plaintiff stated his life was an

effort and he did not feel he would ever get better. Id. He reported his

medications were somewhat helpful and well-tolerated. Id.

      C.    The Administrative Proceedings

            1.    The Administrative Hearing

                  a.    Plaintiff’s Testimony

      At the hearing on March 20, 2017, Plaintiff testified he was born on

February 21, 1959, completed his GED, and lived alone. Tr. at 44. He stated

he last worked as an insurance agent in August 2014. Tr. at 44–45. He stated

he received residual commissions thereafter, but did not actively work. Tr. at

45.

      Plaintiff testified that he applied for disability in 2012, but then had an

opportunity to interview and obtained a job with Allstate, because he was not

able to meet the changed production requirements in 2014, he stopped

working. Tr. at 48–49. He stated that he has trouble concentrating, had sleep

                                       13
issues, did not function well with coworkers and others and was depressed.

Tr. at 50. Plaintiff testified that in 2014, he and his wife divorced, and she

moved to Florida with his daughter, and they have no contact with each

other. Tr. at 51. He testified that he lost his mother, his brother-in-law had a

stroke, and his older brother was diagnosed with cancer and died. Id.

      Plaintiff testified he tried, but was unable to obtain other employment

after Allstate, and he was forced to take his pension early and obtain food

stamps to survive. Tr. at 51–52. He stated he had a TIA around 2012 that

subsequently led to permanent vision loss in his left eye. Tr. at 52. He stated

he is being treated at an urgent care center for his blood pressure and

cholesterol. Id. Plaintiff testified he is able to drive “okay” in the daytime, but

does not travel far, usually to church, for groceries and doctor’s appointments

and for AA meetings, as a recovering alcoholic who has been sober for 30

years. Tr. at 53–54.

      Plaintiff testified he had a sleep study two years earlier and had been

using a CPAP machine since. Tr. at 54. He said the CPAP machine has

helped, but he slept between four and eight hours a night and still found it

difficult to get up in the morning. Id.

                   b.    Vocational Expert Testimony

      Vocational Expert (“VE”) Coretta Kay Haroldson reviewed the record

and testified at the hearing. Tr. at 55–57. The VE categorized Plaintiff’s PRW

                                          14
as an insurance manager as sedentary with an SVP of 8, DOT number

186.167-034, and as an insurance agent as light with an SVP of 6, DOT

number 250.257-010. Tr. at 55. The ALJ described a hypothetical individual

of Plaintiff’s vocational profile who could perform no more than medium

work, with no more than brief and incidental contact with members of the

general public, restricted to requiring no more than occasional decision

making. Id. The VE testified that the hypothetical individual could not

perform Plaintiff’s PRW. Id. The ALJ asked whether there were any other

jobs in the region or national economy that the hypothetical person could

perform. Id. The VE identified the representative unskilled positions of lacer

tier as medium with an SVP of two, DOT number 724.687-010 with

approximately 160,000 positions available in the national economy; battery

stacker as medium with an SVP of two, DOT number 727.687-030 with

approximately 233,000 positions available in the national economy; hand

packager as medium with an SVP of two, DOT number 920.687-018 with

approximately 770,000 positions available in the national economy. Tr. at 56.

The ALJ then asked whether adding the limitation of light work to the

hypothetical would allow skills to transfer from Plaintiff’s PRW. Id. The VE

testified that there were no skills that would transfer. Id.

      The ALJ then offered a second hypothetical, maintaining all factors in

the original hypothetical and adding that the individual would require

                                       15
unscheduled breaks or otherwise be off task due to complications arising from

his diagnosed condition such that the total time off task would be 60–90

minutes a day over and above scheduled breaks. Tr. at 56–57. The VE

testified the additional limitation would preclude employment. Tr. at 57.

            2.    The ALJ’s Findings

      In his decision dated April 20, 2017, the ALJ made the following

findings of fact and conclusions of law:

      1.    The claimant meets the insured status requirements of the Social
            Security Act through September 30, 2017.
      2.    The claimant has not engaged in substantial gainful activity
            since August 19, 2014, the alleged onset date (20 CFR 404.1571
            et seq.).
      3.    The claimant has the following severe impairments: alcohol use
            disorder in sustained remission; and major depressive disorder
            (20 CFR 404.1520(c)).
      4.    The claimant does not have an impairment or combination of
            impairments that meets or medically equals one of the listed
            impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
            404.1520(d), 404.1525 and 404.1526).
      5.    After careful consideration of the entire record, the undersigned
            finds that the claimant has the residual functional capacity to
            perform medium work as defined in 20 CFR 404.1567(c).
            Specifically, the claimant is able to lift and carry up to 50 pounds
            occasionally and 25 pounds frequently and stand, walk, and sit 6
            hours each in an 8-hour day; however, the claimant can only
            tolerate brief/incidental contact with the general public and no
            more than occasional decision making or changes in the work
            setting.
      6.    The claimant is unable to perform any past relevant work (20
            CFR 404.1565).
      7.    The claimant was born on February 21, 1959 and was 55 years
            old, which is defined as an individual of advanced age, on the
            alleged disability onset date. (20 CFR 404.1563).
      8.    The claimant has at least a high school education and is able to
            communicate in English (20 CFR 404.1564).
                                       16
      9.    Transferability of job skills is not material to the determination
            of disability because applying the Medical-Vocational Rules as a
            framework supports a finding that the claimant is “not disabled,”
            whether or not the claimant has transferable job skills (See SSR
            82-41 and 20 CFR Part 404, Subpart P, Appendix 2).
      10.   Considering the claimant’s age, education, work experience, and
            residual functional capacity, there are jobs that exist in
            significant numbers in the national economy that the claimant
            can perform (20 CFR 404.1569 and 404.1569(a)).
      11.   The claimant has not been under a disability, as defined in the
            Social Security Act, from August 19, 2014, through the date of
            this decision (20 CFR 404.1520(g)).

Tr. at 15–22.

II.   Discussion

      Plaintiff alleges the Commissioner erred for the following reasons:

      1)    the ALJ did not sufficiently account for Plaintiff’s moderate
            difficulties in maintaining concentration, persistence, and pace
            under Mascio v. Colvin in limiting Plaintiff to medium work with
            only brief/incidental contact with the general public and no more
            than occasional decision making or changes in the work setting;

      2)    the ALJ erred in failing to attribute significant weight to the
            opinion of Plaintiff’s treating therapist; and

      3)    the ALJ erred in failing to credit Plaintiff’s testimony regarding
            his limitations with concentration, persistence, and pace.

      The Commissioner counters that substantial evidence supports the

ALJ’s findings and that the ALJ committed no legal error in his decision.

      A.    Legal Framework

            1.     The Commissioner’s Determination-of-Disability Process

      The Act provides that disability benefits shall be available to those

persons insured for benefits, who are not of retirement age, who properly
                                    17
apply, and who are under a “disability.” 42 U.S.C. § 423(a). Section

423(d)(1)(A) defines disability as the:

      inability to engage in any substantial gainful activity by reason of
      any medically determinable physical or mental impairment
      which can be expected to result in death or which has lasted or
      can be expected to last for at least 12 consecutive months.

42 U.S.C. § 423(d)(1)(A).

      To facilitate a uniform and efficient processing of disability claims,

regulations promulgated under the Act have reduced the statutory definition

of disability to a series of five sequential questions. See, e.g., Heckler v.

Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting

“need for efficiency” in considering disability claims). An examiner must

consider the following: (1) whether the claimant is engaged in substantial

gainful activity; (2) whether he has a severe impairment; (3) whether that

impairment meets or equals an impairment included in the Listings;1 (4)



1 The Commissioner’s regulations include an extensive list of impairments
(“the Listings” or “Listed impairments”) the Agency considers disabling
without the need to assess whether there are any jobs a claimant could do.
The Agency considers the Listed impairments, found at 20 C.F.R. part 404,
subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. § 404.1525. If the medical evidence shows a claimant meets or equals
all criteria of any of the Listed impairments for at least one year, he will be
found disabled without further assessment. 20 C.F.R. § 404.1520(a)(4)(iii). To
meet or equal one of these Listings, the claimant must establish that his
impairments match several specific criteria or are “at least equal in severity
and duration to [those] criteria.” 20 C.F.R. § 404.1526; Sullivan v. Zebley, 493
U.S. 521, 530 (1990); see Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting
the burden is on claimant to establish his impairment is disabling at Step 3).
                                        18
whether such impairment prevents claimant from performing PRW;2 and (5)

whether the impairment prevents him from doing substantial gainful

employment. See 20 C.F.R. § 404.1520. These considerations are sometimes

referred to as the “five steps” of the Commissioner’s disability analysis. If a

decision regarding disability may be made at any step, no further inquiry is

necessary. 20 C.F.R. § 404.1520(a)(4) (providing that if Commissioner can

find claimant disabled or not disabled at a step, Commissioner makes

determination and does not go on to the next step).

      A claimant is not disabled within the meaning of the Act if he can

return to PRW as it is customarily performed in the economy or as the

claimant actually performed the work. See 20 C.F.R. Subpart P, §

404.1520(a), (b); Social Security Ruling (“SSR”) 82-62 (1982). The claimant

bears the burden of establishing his inability to work within the meaning of

the Act. 42 U.S.C. § 423(d)(5).

      Once an individual has made a prima facie showing of disability by

establishing the inability to return to PRW, the burden shifts to the

Commissioner to come forward with evidence that claimant can perform

alternative work and that such work exists in the regional economy. To

satisfy that burden, the Commissioner may obtain testimony from a VE

2In the event the examiner does not find a claimant disabled at the third step
and does not have sufficient information about the claimant’s past relevant
work to make a finding at the fourth step, he may proceed to the fifth step of
the sequential evaluation process pursuant to 20 C.F.R. § 404.1520(h).
                                      19
demonstrating the existence of jobs available in the national economy that

claimant can perform despite the existence of impairments that prevent the

return to PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that he

is unable to perform other work. Hall v. Harris, 658 F.2d 260, 264–65 (4th

Cir. 1981); see generally Bowen v. Yuckert, 482 U.S. 137, 146. n.5 (1987)

(regarding burdens of proof).

               2.   The Court’s Standard of Review

      The Act permits a claimant to obtain judicial review of “any final

decision of the Commissioner [] made after a hearing to which he was a

party.” 42 U.S.C. § 405(g). The scope of that federal court review is narrowly-

tailored to determine whether the findings of the Commissioner are

supported by substantial evidence and whether the Commissioner applied

the proper legal standard in evaluating the claimant’s case. See id.,

Richardson v. Perales, 402 U.S. 389, 390 (1971); Walls v. Barnhart, 296 F.3d

287, 290 (4th Cir. 2002) (citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990)).

      The court’s function is not to “try [these cases] de novo or resolve mere

conflicts in the evidence.” Vitek v. Finch, 438 F.2d 1157, 1157–58 (4th Cir.

1971); see Pyles v. Bowen, 849 F.2d 846, 848 (4th Cir. 1988) (citing Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the court must uphold

                                      20
the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson, 402 U.S. at 390,

401; Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005). Thus, the court

must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that her conclusion is

rational. See Vitek, 438 F.2d at 1157–58; see also Thomas v. Celebrezze, 331

F.2d 541, 543 (4th Cir. 1964). If there is substantial evidence to support the

decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972).

      B.    Analysis

            1.    RFC Assessment

      Plaintiff argues the ALJ did not sufficiently account for his moderate

limitations in concentration, persistence, or pace in the RFC assessment.

[ECF No. 14 at 7]. He alleges the restrictions in the RFC and the hypothetical

to the VE did not address his ability to stay on task for acceptable periods

until a task is completed or his ability to repeat sequences of action to achieve

a goal for an eight hour work day. Id. at 9.

      The Commissioner argues the RFC assessment accounted for Plaintiff’s

credibly-established mental deficits. [ECF No. 17 at 10]. She alleges the ALJ

                                       21
only found Plaintiff had moderate difficulties maintaining concentration, and

states the evidence of record supports Plaintiff’s moderate difficulty

maintaining concentration and not persistence or pace. Id. at 10–11. The

Commissioner contends the ALJ’s decision to limit Plaintiff to unskilled jobs

that required no more than brief contact with the general public and no more

than occasional decision making or changes in the work setting accounted for

Plaintiff’s restricted concentration. Id. at 11.

      A claimant’s RFC represents the most he can still do despite his

limitations. 20 C.F.R. § 404.1545(a). It must be based on all the relevant

evidence in the case record and should account for all of the claimant’s

medically-determinable impairments. Id. The RFC assessment must include

a narrative discussion describing how all the relevant evidence in the case

record supports each conclusion and must cite “specific medical facts (e.g.,

laboratory findings) and non-medical evidence (e.g., daily activities,

observations).” SSR 96-8p, 1996 WL 374184 at *7 (1996). The ALJ must

determine the claimant’s ability to perform work-related physical and mental

abilities on a regular and continuing basis. Id. at *2. He must explain how

any material inconsistencies or ambiguities in the record were resolved. Id. at

*7. “[R]emand may be appropriate . . . where an ALJ fails to assess a

claimant’s capacity to perform relevant functions, despite contradictory

evidence in the record, or where other inadequacies in the ALJ’s analysis

                                         22
frustrate meaningful review.” Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir.

2015), citing Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013).

      In assessing that Plaintiff had moderate limitations in concentration,

persistence, or pace, the ALJ provided the following explanation:

      The claimant reported that he was able to drive a motor vehicle,
      remember his medications, prepare simple meals, perform
      household chores, do laundry, watch television, and use his
      computer. (Exhibits 7E, 7F, and 9F),

Tr. at 16.

      Pursuant to Listing 12.00(E)(3), evaluation of a claimant’s ability to

maintain concentration, persistence, or pace requires examination of his

“abilities to focus attention on work activities and stay on task at a sustained

rate.” “[T]he nature of this area of mental functioning” includes: “initiating

and performing a task that you understand and know how to do; working at

an appropriate and consistent pace; completing tasks in a timely manner;

ignoring or avoiding distractions while working; changing activities or work

settings without being disruptive; working close to or with others without

interrupting or distracting them; sustaining an ordinary routine and regular

attendance at work; and working a full day without needing more than the

allotted number or length of rest periods during the day.” 20 C.F.R. Pt. 404,

Subpt. P, App’x 1 § 12.00(E)(3).

      In Mascio, 780 F.3d at 638, the ALJ failed to include any mental

restrictions in the hypothetical question he posed to the VE, despite the fact
                                       23
that he credited the plaintiff’s diagnosis of an adjustment disorder and found

that she had moderate difficulties in maintaining concentration, persistence,

or pace. The ALJ relied on the VE’s unsolicited identification of unskilled

work to match his RFC finding. Mascio, 780 F.3d at 638. The court found that

the ALJ erred in assessing the plaintiff’s RFC. Id. It stated “we agree with

other circuits that an ALJ does not account ‘for a claimant’s limitations in

concentration, persistence, and pace by restricting the hypothetical question

to simple, routine tasks or unskilled work.’” Id. The court explained that it

was possible for the ALJ to find that the moderate concentration, persistence,

or pace limitation did not affect the plaintiff’s ability to work, but that

remand was required “because the ALJ here gave no explanation.” Id.

      In his RFC determination the ALJ provided that Plaintiff “can only

tolerate brief/incidental contact with the general public and no more than

occasional decision making or changes in the work setting.” Tr. at 17. The

ALJ’s inclusion of provisions for “brief/incidental contact with the general

public and no more than occasional decision making or changes in the work

setting” addresses some, but not all, components of Plaintiff’s ability to

maintain concentration, persistence, or pace. See id. On June 25, 2015, Dr.

Staton found Plaintiff had adequate attention and concentration; adequate

memory; adequate ability to relate to others; good ability to complete simple,

routine tasks; and adequate ability to complete complex tasks. Tr. at 263.

                                      24
From January 2016 to February 2017, Sojka noted Plaintiff had trouble

concentrating, very low energy, and low motivation; and he was socially

withdrawn. Tr. at 297-378. On February 25, 2016, Dr. Ritz noted Plaintiff

reported he had low energy, trouble sleeping through the night, and sleeping

too much during the day. Tr. at 290. He observed Plaintiff did not know the

correct date or the full address of the examiner’s office and was able to recall

one of three words after a few minutes but could not accurately repeat a nine

word sentence. Tr. at 291–92. He opined Plaintiff might be able to function

in a more unskilled type work setting. Id. On March 9, 2016, Sojka noted

Plaintiff had trouble concentrating, very low energy and low motivation. Tr.

at 294–95. On February 25, 2017, Sojka found Plaintiff had poor attention

and concentration and adequate memory and he was moderately limited in

his abilities to remember locations and work-like procedures, understand and

remember very short and simple instructions, carry out very short and simple

instructions, ask simple questions or request assistance, and maintain

socially appropriate behavior and to adhere to basic standards of neatness

and cleanliness. Tr. at 377–78. Plaintiff reported he had low energy and

motivation, excessive sleep, he was socially withdrawn and had difficulty

getting out of bed and starting his day. Tr. at 50, 290, 328, 368. The foregoing

evidence suggests possible impairment in Plaintiff’s abilities to work at an



                                       25
appropriate and consistent pace, complete tasks in a timely manner, ignore

or avoid distractions while working, and work close to or with others.

      The ALJ found Plaintiff had severe impairments that included

moderate difficulties in concentrating, persisting or maintaining pace, and he

explained these impairments could be addressed by a work environment that

was “comprised of brief/incidental contact with the general public and no

more than occasional decision making or changes in the work setting.” Tr. at

18. Although the ALJ found Plaintiff’s symptoms were not as limiting as he

alleged citing to treatment notes from Dr. Stanton and a consultative

evaluation from Dr. Ritz, see Tr. at 18–20, he did not identify which

symptoms he discredited. Id. The ALJ noted Dr. Stanton’s opinion that

“claimant has good abilities to complete basic activities of daily living and

complete simple, routine tasks . . . and adequate abilities to relate to others

and complete complex tasks” and Sojka’s opinion Plaintiff had moderate to

marked limitations in understanding and memory, sustaining concentration

and persistence, and social interaction. Tr. at 20. The ALJ gave significant

weight to the state agency psychological consultants, which included Dr.

Ritz’s impressions. Tr. at 21.

      The ALJ credited evidence that suggested possible impairment in

Plaintiff’s abilities to work at an appropriate and consistent pace, complete

tasks in a timely manner, ignore or avoid distractions while working, and

                                      26
work close to or with others. However, the ALJ’s explanation of the RFC

assessment is bereft of restrictions intended to address those potentially-

impaired abilities. The ability to perform tasks with “brief/incidental contact

with the general public and no more than occasional decision making or

changes in the work setting” differs from the ability to “stay on task,”

complete tasks in a timely manner, and work with distractions. See Mascio,

780 F.3d at 638. The ALJ’s decision lacks any reason for declining to include

additional restrictions that pertain to these abilities, and the court cannot

find that such a conclusion is supported by substantial evidence in light of

the ALJ’s failure to reconcile evidence to the contrary. See id.

      The ALJ’s RFC assessment fails to comply with the provisions set forth

in SSR 96-8p and the Fourth Circuit’s direction in Mascio. Consequently, the

court finds that substantial evidence does not support the RFC assessment.

“[B]ecause the ALJ here gave no explanation, a remand is in order.” Mascio,

780 F.3d at 638.

            2.     Additional Allegations of Error

      Plaintiff argues the ALJ erred in (a) failing to attribute significant

weight to the opinion of his treating therapist and (b) failing to credit his

testimony regarding his limitations with concentration, persistence, and

pace. [ECF No. 14 at 9–12]. He contends the ALJ erred in finding Sojka’s

opinion was inconsistent with her treatment notes and Dr. Stanton’s and Dr.

                                       27
Ritz’s opinions, and that his testimony concerning severe concentration

problems was not entirely consistent with the medical evidence. Id. at 10–12.

       In light of the foregoing recommendations, the undersigned declines to

address Plaintiff’s additional allegations of error. On remand, the ALJ should

resolve all conflicting evidence that pertains to Plaintiff’s ability to perform

work-related functions; explain which symptoms he chose to believe and

which he chose to discredit; and “build an accurate and logical bridge from

the evidence to his conclusion.” See Monroe v. Colvin, 826 F.3d 176, 189 (4th

Cir. 2016); Mascio v. Colvin, 780 F.3d 632, 640 (4th Cir. 2015).

III.   Conclusion

       The court’s function is not to substitute its own judgment for that of the

ALJ, but to determine whether the ALJ’s decision is supported as a matter of

fact and law. Based on the foregoing, the court cannot determine that the

Commissioner’s decision is supported by substantial evidence. Therefore, the

undersigned reverses and remands this matter for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.



December 28, 2018                           Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                       28
